                            RUSS, AUGUST & KABAT
                        1   Marc A. Fenster (CA SBN 181067)
                            Email: mfenster@raklaw.com
                        2   Paul A. Kroeger (CA SBN 229074)
                            Email: pkroeger@raklaw.com
                        3   Reza Mirzaie (CA SBN 246953)
                            Email: rmirzaie@raklaw.com
                        4   C. Jay Chung (CA SBN 252794)
                            Email: jchung@raklaw.com
                        5   12424 Wilshire Boulevard
                            Twelfth Floor
                        6   Los Angeles, California 90025
                            Telephone: (310) 826-7474
                        7   Facsimile: (310) 826-6991
                        8   Attorneys for Plaintiff
                            REALTIME DATA, LLC d/b/a IXO
                        9
                                                     UNITED STATES DISTRICT COURT
                       10                          NORTHERN DISTRICT OF CALIFORNIA
                                                           SAN JOSE DIVISION
                       11
RUSS, AUGUST & KABAT




                             REALTIME DATA, LLC d/b/a IXO.,
                       12                                           Case No. 3:19-cv-01504-WHA
                                                 Plaintiff,
                       13                                           [PROPOSED] ORDER GRANTING
                                          v.                        STIPULATED MOTION TO DISMISS
                       14                                           WITHOUT PREJUDICE
                             BACKBLAZE, INC.,
                       15
                                                 Defendant.
                       16

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28

                            [PROPOSED] ORDER GRANTING STIPULATED MOTION TO DISMISS WITHOUT
                                                      PREJUDICE
                        1          The Court, having received the stipulated motion of Realtime Data, LLC (“Realtime) and

                        2   Defendant Backblaze, Inc. (“Backblaze”), to dismiss this action without prejudice pursuant to Rule

                        3   41 of the Federal Rules of Civil procedure hereby ORDERS that this action, including all claims

                        4   and counterclaims, is hereby dismissed without prejudice.

                        5

                        6          July 24, 2019.
                            Dated: __________                                   ________________________
                                                                                Honorable William Alsup
                        7                                                       United States District Court Judge
                        8

                        9

                       10

                       11
RUSS, AUGUST & KABAT




                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26

                       27
                                                            1
                       28
                            [PROPOSED] ORDER GRANTING STIPULATED MOTION TO DISMISS WITHOUT
                                                      PREJUDICE
